J. S18038/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :      IN THE SUPERIOR COURT OF
                                            :            PENNSYLVANIA
                     v.                     :
                                            :
JOEL MANSELL,                               :         No. 1589 WDA 2017
                                            :
                          Appellant         :


          Appeal from the Judgment of Sentence, September 25, 2017,
                in the Court of Common Pleas of Indiana County
               Criminal Division at No. CP-32-CR-0001231-2016


BEFORE: STABILE, J., MUSMANNO, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                        FILED JUNE 1, 2018

        Joel Mansell appeals from the September 25, 2017 judgment of

sentence entered in the Court of Common Pleas of Indiana County following

his conviction in a waiver trial of two counts of aggravated assault, one

count of discharge of a firearm into an occupied structure, and three counts

of recklessly endangering another person.1           The trial court imposed an

aggregate sentence of 2½ to 5 years of imprisonment. We affirm.

        The trial court set forth the following:

              [Appellant’s convictions stem from] an incident that
              took place on September 8, 2016, in White
              Township, Indiana County, Pennsylvania.         The
              Commonwealth contended that [appellant] entered
              the leasing office of the Westgate Apartment
              Complex and discharged a firearm into the enclosed
              office area. The Commonwealth further contended

1   18 Pa.C.S.A. §§ 2702(a)(4), 2707.1(a), and 2705, respectively.
J. S18038/18


          that at the time [appellant] discharged the rifle into
          the office, there were two office employees in the
          building, and one individual in the apartment directly
          above the office.

          The Court held a non-jury trial on July 3, 2017. . . .
          The Commonwealth called Trooper Jeremy Leasure
          of the Pennsylvania State Police as its first witness.
          Trooper Leasure is in the Criminal Investigative Unit
          and is stationed at the Indiana Barracks. Through
          Trooper Leasure, the Commonwealth introduced a
          surveillance video from two separate surveillance
          cameras; one camera was located inside the leasing
          office and one camera was located just outside the
          door leading into the leasing office.             The
          Commonwealth established that the time stamp on
          the video surveillance was one hour behind the
          actual time of the events.

          The Commonwealth played relevant portions of
          surveillance video from both surveillance cameras.
          The video clips were admitted as Commonwealth’s
          Exhibit A, Exhibit B, and Exhibit C.      The Court
          watched the video clips and observed the following:

          ▪    A brown Hyundai Santa Fe pulled into a
               parking     space   outside  of    the
               office.[Footnote 1]

                    [Footnote 1]     [Appellant]
                    admitted that he owns a
                    bronze Santa Fe.

          ▪    [Appellant] exited the vehicle, pulled a
               rifle out of the back seat area of the
               vehicle, and walked toward the door of the
               office.[Footnote 2]

                    [Footnote 2] [Appellant] was
                    well known to the office
                    workers, Shannon Jackson and
                    Shawna       Weston,       as
                    [appellant] was a resident of
                    Westgate Apartments, and


                                  -2-
J. S18038/18


                    was a frequent visitor to the
                    leasing office.       In fact,
                    [appellant] visited the leasing
                    office in the morning hours on
                    the day of the incident.
                    Finally, the office employees
                    made in-court identifications of
                    [appellant].

          ▪    [Appellant] opened the door to the leasing
               office    and    partially  entered     the
               office.[Footnote 3] [Appellant] then raised
               the gun over the desks in the office and
               discharged the weapon. A portion of the
               ceiling fell where the round entered the
               ceiling.

                    [Footnote 3] Shannon Jackson
                    testified that [appellant] yelled
                    “(I’ll show or I’ll teach you or
                    I’ll show you to turn off my f’n
                    electric,” when he partially
                    entered the office.

          ▪    The office employees, Shannon Jackson
               and Shawna Weston, were in the office at
               the time the shot was fired.    Shawna
               Weston was at a desk near the door, and
               Shannon Jackson was in an adjoining
               office.

          ▪    [Appellant] exited the office, entered the
               driver’s side of the Sante Fe, and drove
               the vehicle from the parking space.

          The Commonwealth also presented testimony from
          Trooper Nicholas Iera. Trooper Iera is a member of
          the Pennsylvania State Police Forensic Services Unit,
          and is stationed in Greensburg, Pennsylvania.
          Trooper Iera processed the entire scene, and he
          concluded that the bullet fired from the weapon
          traveled through the ceiling of the leasing office and
          through the floor of Apartment #4, however, he was
          unable to recover the bullet.         Testimony was


                                   -3-
J. S18038/18


              presented that the apartment above the leasing
              office, Apartment #4, was occupied on the date of
              the incident.

              The Court notes that [appellant] was interviewed by
              Trooper Leasure on the date of the incident.
              [Appellant] admitted that he fired the rifle into the
              office, but he contended that he fired a “blank.”
              Trooper Leasure confronted [appellant] with the fact
              that the bullet made a hole in the ceiling, and then
              asked him “if he knew at the time that he shot[,] the
              bullet was going to come out of the end of the gun
              and he replied . . . . I guess.”             Finally, the
              Pennsylvania State Police executed a search warrant
              on [appellant’s] residence; they recovered a rifle
              similar to [the] rifle in the video surveillance footage,
              ammunition, and a shell casing.

Trial court opinion, 12/12/17 at 1-5 (record citations and citation to notes of

testimony omitted).

      The record reflects that appellant did not file post-sentence motions.

The record further reflects that appellant filed a timely notice of appeal. The

trial court then ordered appellant to file a statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(b).             Appellant timely complied.

Thereafter, the trial court filed its Rule 1925(a) opinion.

      Appellant raises the following issue for our review: “Were the verdicts

against the weight of the evidence?” (Appellant’s brief at 5.)

      A defendant must preserve a challenge to the weight of the evidence

orally, on the record, at any time before sentencing; by written motion at

any    time     before    sentencing;     or    in   a    post-sentence   motion.

Pa.R.Crim.P. 607;     Commonwealth         v.   Lofton,   57 A.3d 1270,   1273



                                        -4-
J. S18038/18


(Pa.Super. 2012) (citation omitted). “Failure to properly preserve the claim

will result in waiver, even if the trial court addresses the issue in its opinion.”

Lofton, 57 A.3d at 1273 (citation omitted).

      Here, the record reflects that appellant did not preserve his weight

claim orally, on the record, prior to sentencing; by written motion at any

time before sentence; or in a post-sentence motion.2 Therefore, appellant

waives this claim on appeal.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 6/1/2018




2 We note that a reading of appellant’s brief indicates that appellant’s
complaint with respect to his aggravated assault convictions goes to the
sufficiency of the evidence, as opposed to the weight of the evidence,
because appellant claims that the Commonwealth did not sustain its burden
of proving that appellant acted with the requisite mental state. (Appellant’s
brief at 13.) Appellant has waived any and all challenges to the sufficiency
of the evidence to sustain his convictions because appellant failed to specify
the element or elements upon which the evidence was insufficient in his
Rule 1925(b) statement. See Commonwealth v. Gibbs, 981 A.2d 274,
281 (Pa.Super. 2009), appeal denied, 3 A.3d 670 (Pa. 2010) (reiterating
that in order to preserve a challenge to the sufficiency of the evidence on


                                       -5-
J. S18038/18




appeal, an appellant’s Rule 1925(b) statement must specify the element or
elements upon which the evidence was insufficient).


                                  -6-